In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1564
TERRENCE MOORE and DIXIE MOORE,
                                                Plaintiffs-Appellants,
                                 v.

WELLS FARGO BANK, N.A.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 16-CV-656 — William M. Conley, Judge.
                     ____________________

 ARGUED SEPTEMBER 14, 2018 — DECIDED NOVEMBER 7, 2018
               ____________________

   Before BAUER, HAMILTON, and SCUDDER, Circuit Judges.
   HAMILTON, Circuit Judge. Plaintiﬀs Terrence and Dixie
Moore sued Wells Fargo Bank as Mr. Moore’s mortgage ser-
vicer under the federal Real Estate Settlement Procedures Act
and a similar Wisconsin statute. The Moores allege that Wells
Fargo failed to respond adequately to a “qualified written re-
quest” for information under those laws. The district court
granted summary judgment for Wells Fargo, and we aﬃrm.
2                                                    No. 18-1564

Terrence Moore’s claims fail on their merits; Dixie Moore’s
claims fail for lack of standing.
I. The Real Estate Settlement Procedures Act and Wisconsin Law
    The facts of this case are better understood after a brief
overview of the laws at issue. The Real Estate Settlement Pro-
cedures Act, 12 U.S.C. § 2601 et seq., also known as RESPA, is
a consumer protection statute that regulates the activities of
mortgage lenders, brokers, servicers, and other businesses
that provide services for residential real estate transactions.
One provision, § 2605, addresses numerous aspects of the ser-
vicing of mortgage loans, including transfers from one ser-
vicer to another and the administration of escrow accounts
that lenders use to ensure that insurance and property taxes
are paid for the mortgaged property.
    Section 2605(e) imposes duties on a loan servicer that re-
ceives a “qualified written request” for information from a
borrower. Written correspondence triggers RESPA if it “in-
cludes, or otherwise enables the servicer to identify, the name
and account of the borrower; and includes a statement of the
reasons for the belief of the borrower … that the account is in
error or provides suﬃcient detail to the servicer regarding
other information sought by the borrower.” § 2605(e)(1)(B);
Catalan v. GMAC Mortg. Corp., 629 F.3d 676, 687 (7th Cir. 2011)
(“Any reasonably stated written request for account infor-
mation can be a qualified written request.”).
    Section 2605(e)(2) requires the servicer to do one of the fol-
lowing three things no later than 30 business days after re-
ceiving a qualified written request from a borrower: (1) make
appropriate corrections to the borrower’s account and pro-
vide written notice of the corrections to the borrower; (2) after
No. 18-1564                                                     3

investigating the borrower’s account, provide a written expla-
nation as to why the servicer believes the account does not
need correction; or (3) after investigating the borrower’s ac-
count, provide the requested information or explain in writ-
ing why the information cannot be obtained. The servicer
must also include with the response the contact information
for an individual who can provide assistance. Id. In § 2605(f),
RESPA provides a private right of action for actual damages
resulting from violations of § 2605.
    Wisconsin law provides similar protection under Wis.
Stat. § 224.77, which prohibits mortgage brokers from engag-
ing in a wide range of conduct, including anything that would
“violate any provision of this subchapter … or any federal or
state statute.” § 224.77(1)(k). This language “essentially points
back to the alleged RESPA violation by prohibiting mortgage
bankers and brokers from violating any federal statute that
regulates their practice.” Diedrich v. Ocwen Loan Servicing,
LLC, 839 F.3d 583, 587 (7th Cir. 2016). The Wisconsin statute
requires mortgage servicers to maintain the competence nec-
essary to maintain their role as a servicer and prohibits them
from “engag[ing] in conduct … that constitutes improper,
fraudulent, or dishonest dealing.” § 224.77(1)(i), (m). Wiscon-
sin law authorizes private civil actions to recover actual dam-
ages for violations of § 224.77. Wis. Stat. § 224.80(2); Diedrich,
839 F.3d at 594.
II. The Facts for Summary Judgment
   The plaintiﬀs appeal the district court’s grant of summary
judgment, so we review the decision de novo, considering all
evidence in the light most favorable to plaintiﬀs as the non-
moving parties. Carmody v. Bd. of Trustees of Univ. of Illinois,
893 F.3d 397, 401 (7th Cir. 2018). “While we must construe all
4                                                   No. 18-1564

the facts and reasonable inferences in the light most favorable
to the nonmoving party, our favor toward the nonmoving
party does not extend to drawing inferences that are sup-
ported by only speculation or conjecture.” Monroe v. Indiana
Dep’t of Transportation, 871 F.3d 495, 503 (7th Cir. 2017) (cita-
tion and quotation marks omitted).
    Under this standard, summary judgment is appropriate
when no admissible evidence shows any dispute of material
fact that could lead a jury to rule in the non-moving parties’
favor, entitling the moving party to judgment as a matter of
law. Fed. R. Civ. P. 56(a). A fact is material if it “aﬀects the
outcome of the suit.” Monroe, 871 F.3d at 503 (citation omit-
ted).
   We begin with the undisputed facts of Mr. Moore’s default
on his mortgage, his and the lender’s attempts to modify the
mortgage, and the foreclosure on the mortgage in state court.
We then turn to the qualified written request and response
themselves.
    A. Mortgage and Loan Modification Agreements
    The Moores’ RESPA claims arose after years of struggles
to keep up with mortgage payments. Terrence Moore pur-
chased the home he shares with his wife, Dixie Moore, in 2006
with a 30-year adjustable mortgage owned at all relevant
times by Deutsche Bank and serviced by Wells Fargo. The
loan had a principal balance of $208,050 with an initial interest
rate of 7.95% subject to change every six months beginning in
2008, with rates ranging anywhere from 5.625% to 13.95%.
Mrs. Moore used an inheritance from her mother to help buy
the house, but she was never named as a party to the title of
the property, the mortgage, or the promissory note.
No. 18-1564                                                              5

    In late 2007, Mr. Moore began having diﬃculty paying his
mortgage. As the servicer for the mortgage, Wells Fargo of-
fered one forbearance plan in December 2007 and, as Mr.
Moore’s diﬃculties continued, another in September 2008.
During this time, Mr. Moore fell so far behind in his payments
that Deutsche Bank filed a foreclosure action. Deutsche Bank
voluntarily dismissed that first foreclosure action, though, af-
ter Wells Fargo agreed to a loan modification with Mr. Moore
in 2009. Despite the loan modification and dismissed foreclo-
sure, Mr. Moore again failed to make the necessary payments.
Wells Fargo negotiated a second loan modification agreement
in December 2010.
    The terms of the 2011 modification set the principal bal-
ance as $272,481.95, extended the loan term to 40 years, and
changed the loan from an adjustable rate mortgage to a “Step
Rate” mortgage with interest set at 2.0% for the first five years,
2.5% in year six, 3.0% in year seven, and 4.0% for the remain-
der of the loan term. The first payment under the 2011 modi-
fication was due March 1, 2011.
    B. Foreclosure and Bankruptcy Proceedings
    Mr. Moore failed to comply with the terms of the 2011
modification.1 Deutsche Bank filed a second foreclosure ac-
tion. The most critical event for our purposes came on No-
vember 13, 2012, when the state trial court entered a judgment

    1 The Moores now contend this is not true and that the foreclosure
judgment was erroneous because they had been current in their mortgage
payments through June 2011. We agree with the district court that “this
purported dispute is not material because the issue of default was previ-
ously adjudicated by the state court” and cannot be relitigated here. Moore
v. Wells Fargo Home Mortg., No. 16-CV-656-WMC, 2018 WL 922370, at *8
(W.D. Wis. Feb. 15, 2018).
6                                                              No. 18-1564

of foreclosure against Mr. Moore. He did not appeal the state
court’s judgment of foreclosure.2
    A sheriﬀ’s sale was initially scheduled for June 4, 2013 but
was rescheduled numerous times while the parties tried to
find a solution that would allow the Moores to remain in their
house. Those eﬀorts included consideration of yet another
modification and an attempt to mediate through the state
court’s foreclosure mediation program. When these attempts
proved unsuccessful, the sheriﬀ’s sale was rescheduled for
December 3, 2013.
    One month before the rescheduled sale, Mr. Moore filed
for Chapter 13 bankruptcy, resulting in an automatic stay of
the sale. Negotiations continued. In June 2015, the parties en-
tered into a third modified payment agreement that required
Mr. Moore to pay Wells Fargo a lump sum of $9,000 by June
30, 2015. Mr. Moore again failed to do so, prompting Deutsche
Bank to seek relief from the stay on December 7, 2015. The
sheriﬀ’s sale was rescheduled for March 22, 2016.
   Mr. Moore responded by converting his Chapter 13 bank-
ruptcy into a Chapter 7 bankruptcy. That triggered another
automatic stay only twelve days before the scheduled sale. On
July 13, 2016 the bankruptcy court entered a discharge for the




    2 The judgment of foreclosure was an appealable final judgment in the

state courts. See Anchor Savings & Loan Ass'n v. Coyle, 148 Wis. 2d 94, 435
N.W.2d 727, 729–30 (1989); Shuput v. Lauer, 109 Wis. 2d 164, 325 N.W.2d
321, 325–26 (1982). The rule is different in foreclosure proceedings in fed-
eral courts, at least in the Seventh Circuit. See Bank of America, N.A. v. Mar-
tinson, 828 F.3d 532, 534 (7th Cir. 2016) (Wisconsin mortgage); HSBC Bank
USA, N.A. v. Townsend, 793 F.3d 771 (7th Cir. 2015) (Illinois mortgage).
No. 18-1564                                                    7

Chapter 7 bankruptcy, and the sheriﬀ’s sale was rescheduled
for October 11, 2016.
   C. The RESPA “Qualified Written Request”
    We now turn to the facts at the center of the Moores’ stat-
utory claims in this appeal. On August 15, 2016, nearly four
years after the foreclosure judgment was entered and two
months before the scheduled sale, Mr. Moore sent a letter to
Wells Fargo explaining the history of the loan and foreclosure
from his point of view. Most relevant for RESPA, his letter also
asked twenty-two wide-ranging questions about his account.
His questions included the identities of whoever owned his
mortgage, details about how payments were applied
throughout the duration of the loan, the creation of his escrow
account, a list of all charges and late fees, and “an identifica-
tion of each and every modification, forbearance, forgiveness,
reinstatement, or other debt-relief or mortgage-relief type
program, whether in-house or government-mandated, for
which I have ever been considered by any servicer or lender,
including the dates on which such program or plan was con-
sidered.”
   Wells Fargo received Mr. Moore’s letter on August 18, 2016
and immediately treated it as a qualified written request. A
representative from Wells Fargo called to confirm receipt the
next day. Wells Fargo told Mr. Moore that it would respond
on September 30—the last day to submit a written response to
Mr. Moore within the 30-business-day deadline under
§ 2605(e)
   D. This Lawsuit
   Facing the October 11, 2016 sheriﬀ’s sale, the Moores de-
cided to continue eﬀorts in both state and federal courts to
8                                                  No. 18-1564

remain in their foreclosed home. On September 28, two days
before Wells Fargo’s deadline to respond under RESPA, the
Moores filed a motion in state court titled “Defendant’s Coun-
terclaims Maturing After Pleading” in an eﬀort to reopen the
2012 foreclosure case. They sought “damages, costs and fees
as are reasonable, and oﬀset such damages against any
amount owed to Deutsche Bank under the judgment of fore-
closure before the sheriﬀ’s sale.” They also requested an in-
definite stay of the sheriﬀ’s sale while they litigated these
counterclaims. The state court did not stay the sheriﬀ’s sale
indefinitely, but the sale was delayed yet again while the state
court heard the matter.
    Also on September 28, the Moores filed this action in fed-
eral court, two days before Wells Fargo’s response was due.
In both the state and federal court, the Moores alleged that
Wells Fargo violated RESPA and Wis. Stat. § 224.77 by failing
to respond to the qualified written request. The Moores
claimed they were harmed by Wells Fargo’s failure to respond
to the qualified written request because they “were going to
use the responses to plan their next steps” regarding the
looming sheriﬀ’s sale, but instead had to fight the foreclosure
action with “no answers.” The Moores also claimed that Wells
Fargo’s lack of response was causing them to suﬀer emotional
distress because they feared losing their home unfairly, with-
out knowing whether the lender had a right to foreclose.
(They also raised other issues that are no longer part of the
case.)
   As Wells Fargo had promised, though, on September 30 a
Wells Fargo representative called Mr. Moore and told him
that the bank’s response would be mailed that day. The re-
sponse was a three-page letter with 58 pages of attachments.
No. 18-1564                                                  9

The response addressed most of Mr. Moore’s questions to
some degree, but not all of them. For instance, the letter in-
cluded information about the loan’s current status, details
about the most recent modification review, and insurance
premium information. The letter also discussed the bank-
ruptcy stipulation agreement and included an account history
going back nearly three years from the date of the request.
However, the letter and attachments did not address several
of Mr. Moore’s questions, such as the ones requesting every
“modification, forbearance, forgiveness, reinstatement, or
other debt-relief … for which [he had] ever been considered.”
Wells Fargo wrote that the questions it did not answer were
“too broad” but invited Mr. Moore to provide further details
about his requests so the bank could review them again.
Nothing in the record suggests Mr. Moore followed up on that
invitation.
    On November 23, 2016, the state court held a hearing in
the foreclosure suit. The court dismissed the Moores’ new
counterclaims as untimely. The sheriﬀ’s sale finally took place
on November 29, 2016. In a further eﬀort to remain in his fore-
closed home, Mr. Moore filed for bankruptcy again on De-
cember 27, 2016. He admitted in his summary judgment aﬃ-
davit in this case that the bankruptcy filing was a tactical
move intended only to stall foreclosure. “I filed bankruptcy in
2016 to stop the sale of my house … the only reason I filed a
bankruptcy petition at all a second time is because Wells
Fargo was insisting on selling my house … I had no choice but
10                                                         No. 18-1564

to file for bankruptcy, since that was the only way to avoid
losing my house.”3
    In February 2018, the district court granted Wells Fargo’s
motion for summary judgment. The court found that Mr.
Moore had standing under both federal and state law (and
assumed Mrs. Moore had standing under state law), but that
the Moores had not provided any evidence that Wells Fargo
had actually violated RESPA or the Wisconsin statute. The
court went on to conclude that even if Wells Fargo had failed
to answer each and every one of Mr. Moore’s questions com-
pletely, the Moores had failed to show how any failures had
caused them any harm. In addressing the Moores’ appeal, we
consider the plaintiﬀs’ standing before addressing the merits
of the RESPA and state-law claims.
III. Standing
    Standing is an element of subject-matter jurisdiction in a
federal civil action, so we address that issue first. See Steel Co.
v. Citizens for a Better Env't, 523 U.S. 83, 95 (1998). To have
standing, Mr. and Mrs. Moore must each show that he or she
has “(1) suﬀered an injury in fact, (2) that is fairly traceable to
the challenged conduct of the defendant, and (3) that is likely
to be redressed by a favorable judicial decision.” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1547 (2016).
    To meet this burden at the pleading stage, “the plaintiﬀs’
complaint must contain suﬃcient factual allegations of an in-
jury resulting from the defendants’ conduct, accepted as true,
to state a claim for relief that is plausible on its face.” Diedrich

     3 Due to the automatic stay from this most recent bankruptcy, the
sheriff’s sale has not yet been confirmed. As of oral argument before this
court, the Moores were still living in the foreclosed house.
No. 18-1564                                                     11

v. Ocwen Loan Servicing, LLC, 839 F.3d 583, 588 (7th Cir. 2016),
citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and Bell Atlan-
tic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The alleged in-
jury must be concrete and not just a procedural violation di-
vorced from any harm.” Diedrich, 839 F.3d at 588, citing
Spokeo, 136 S. Ct. at 1548. We conclude that Dixie Moore does
not have standing, but Terrence Moore does.
   A. Standing of Mrs. Moore
    Dixie Moore does not have standing to bring claims under
RESPA or Wis. Stat. § 224.77. She is not named on the prop-
erty’s title or the mortgage or the note. She was not a party to
any of the bankruptcies, was not a party to the 2011 loan mod-
ification, and even conceded in her interrogatory answers that
Wells Fargo had no legal duty or obligation to her under
RESPA. She cannot satisfy the Spokeo requirements because
she has no legal interest that could have been harmed by
Wells Fargo.
    Mrs. Moore contends that she has standing under Wiscon-
sin law as a “person aggrieved” by Wells Fargo’s failure to
respond fully to each of the questions in Mr. Moore’s qualified
written request. On this question of state law, we do not be-
lieve the Wisconsin courts would interpret the statute to rec-
ognize such claims by someone who is not a party to the prop-
erty title or the mortgage loan.
    Under Wisconsin law, “[a] person who is aggrieved by an
act which is committed by a mortgage banker, mortgage loan
originator, or mortgage broker in violation of [§ 224.77] may
recover … in a private action.” Wis. Stat. § 224.80(2). While the
legislature did not provide a definition of “aggrieved” in this
context, the Wisconsin Supreme Court has clarified that an
12                                                            No. 18-1564

aggrieved party under § 224.77 is “‘one having an interest …
which is injuriously aﬀected’” by the alleged violation. Die-
drich, 839 F.3d at 594, citing Liebovich v. Minnesota Ins. Co., 310
Wis. 2d 751, 751 N.W.2d 764, 775 (2008).
    Mrs. Moore’s assertion seems to stem primarily from the
claim that she used her inheritance to help purchase the home
she shares with Mr. Moore, and because of this “she will lose
her house if the lender is allowed to sell it.” We assume the
truth of these points, but she still is not an owner of the prop-
erty or a party to the mortgage and promissory note at the
center of the statutory claim. We do not believe the Wisconsin
courts would interpret § 224.77 to provide individual claims
for all residents of the house and family members of the bor-
rower. Having provided no evidence that she has any legal
interest in this proceeding, and conceding that she does not
have standing under RESPA, Mrs. Moore cannot bring a chal-
lenge under § 224.77.4




     4 Even if Mrs. Moore did have standing for the § 224.77 claim, none of

her alleged harm could be traced back to Wells Fargo’s response to Mr.
Moore’s letter, for reasons we explain below with respect to Mr. Moore.
To support her claim of actual harm, Mrs. Moore alleges that it had been
“extremely upsetting to have to wonder why the lender claims we owe
this much money” and that she has “had trouble sleeping since we nearly
lost the house in the fall of 2016.” Additionally, she “did not want Terrence
to have to file a new bankruptcy. When I learned that this was the only
way we had to save our house, I became extremely upset. I began crying
and got very emotional.” She alleges Mr. Moore’s bankruptcy filing also
led to fighting and general disruption in their marriage. None of these can
be traced to the alleged RESPA violation. Mrs. Moore herself identifies
that these injuries stemmed from the bankruptcy and the foreclosure, not
the answers or lack of answers to Mr. Moore’s written questions.
No. 18-1564                                                         13

   B. Standing of Mr. Moore
    Terrence Moore meets the requirements for standing un-
der RESPA and the state statute. See Diedrich 839 F.3d at 590,
citing Twombly, 550 U.S. at 556. He brought this action as the
borrower on a mortgage loan serviced by the defendant. Un-
like Mrs. Moore, there is no dispute of his status as a party in
any aspect of this case. Next, he alleged he was injured in fact
by having to fight the state court case without all the infor-
mation he needed from Wells Fargo. He claimed this caused
him to “worry that we would lose our house … and I was sub-
stantially emotionally disturbed. I had trouble controlling my
breathing and had headaches, and became extremely upset
when I had to relay to my wife what had happened.” Finally,
he claimed Wells Fargo caused this harm and asked the court
to award damages. This is suﬃcient to meet the low bar of
standing, regardless of the ultimate merits of his statutory
claims.
IV. Mr. Moore’s Claims for Damages
     The central issue in this appeal is whether a borrower can
recover damages under 12 U.S.C. § 2605(f) when the only
harm alleged is that the response to his qualified written re-
quest did not contain information he wanted to help him fight
a state-court mortgage foreclosure he had already lost in state
court. RESPA is meant to protect borrowers from the potential
abuse of the mortgage servicers’ position of power over bor-
rowers, not to provide borrowers a federal discovery tool to
litigate state-court actions. Even if Wells Fargo’s incomplete
response violated RESPA, Mr. Moore has not presented any

Therefore, she cannot show she was “aggrieved” by Wells Fargo’s actions
for the purposes of § 224.77.
14                                                          No. 18-1564

evidence that there is a material dispute regarding any harm
he suﬀered due to this violation.
    RESPA provides in relevant part: “Whoever fails to com-
ply with any provision of this section shall be liable to the bor-
rower for each such failure … In the case of any action by an
individual, an amount equal to the sum of … any actual dam-
ages to the borrower as a result of the failure.” 12 U.S.C.
§ 2605(f)(1)(A). RESPA does not provide relief for mere proce-
dural violations. Plaintiﬀs bringing claims under RESPA must
show actual injury. See Diedrich, 839 F.3d at 589.
    We assume for purposes of argument that at least some
aspect of Wells Fargo’s response was incomplete and might
have violated § 2605(e).5 Even with the benefit of that assump-
tion, Mr. Moore needed to come forward with evidence sup-
porting an award of actual damages. Diedrich, 839 F.3d at 591.
While he adequately alleged an injury for the purpose of
standing, he has not provided any evidence to survive sum-
mary judgment on the merits of those claims. Id. (“[T]aking
the [plaintiﬀs’] facts as true, they must allege enough to
demonstrate, not just that [the servicer] was responsible for


     5Wells Fargo’s response did not answer any of Mr. Moore’s six ques-
tions regarding his loan modifications. The response incompletely an-
swered three questions about the escrow account for the mortgage, three
questions regarding Mr. Moore’s account activities, and one question
about the history of the mortgage’s interest rates. In the letter to Mr.
Moore, the only explanation Wells Fargo offered for these omissions was
that his requests were “too broad.” The district court found there was in-
sufficient evidence to show this incomplete response violated RESPA in
light of all the other actions Wells Fargo took to comply with the statute.
Wells Fargo and the district court may well be right on this score, but we
do not base our decision on that reasoning.
No. 18-1564                                                              15

these injuries, but specifically, that [the servicer’s] failures to
comply with RESPA section 2605(e)(2) caused their injury.”).
   Here, Mr. Moore alleges his actual damages stem from
out-of-pocket expenses and emotional distress. We analyze
both and find no merit to either.
    A. Out-of-Pocket Expenses
    The only out-of-pocket expense Mr. Moore claims he in-
curred due to the alleged RESPA violations is the $900 he paid
an attorney to review Wells Fargo’s response to the qualified
written request.6 This theory would allow a borrower to cre-
ate a RESPA claim that pulls itself up by its own bootstraps,
creating the required damages by pursuing the inquiry itself,
at least with the help of a lawyer. RESPA should not treat such
attorney fees as suﬃcient to support a claim under § 2605(e).
First, § 2605(f) requires Mr. Moore to provide evidence of “ac-
tual damages to the borrower as a result of the failure” of Wells
Fargo to comply with RESPA. § 2605(f)(1)(A) (emphasis
added). This causal connection is a critical element when
bringing a RESPA claim. Catalan v. GMAC Mortgage Corp., 629
F.3d 676, 694 (7th Cir. 2011); see also Wirtz v. Specialized Loan
Servicing, LLC, 886 F.3d 713, 719 (8th Cir. 2018) (“Congress’s
use of the phrase ‘as a result of’ dictates that there must be a
causal link between the alleged violation and the damages.”)
(citation omitted). We do not see how having an attorney



    6 In his brief, Mr. Moore argued that his out-of-pocket costs also in-
cluded attorney fees for drafting the qualified written request itself and
the cost of filing for bankruptcy, but in oral argument his lawyer clarified
that the only out-of-pocket expenses Mr. Moore seeks are attorney fees for
reviewing Wells Fargo’s response.
16                                                           No. 18-1564

review the response could be a cost incurred as a result of an
alleged violation.
    Even if Mr. Moore’s attorney fees were directly
attributable to Wells Fargo’s actions, they would not
constitute actual damage under RESPA. We have noted that
“simply having to file suit, however, does not suﬃce as a
harm warranting actual damages.” Diedrich, 839 F.3d at 593
(citations and quotation marks omitted). Also, attorney fees
are addressed in another section of the statute. We see no need
to stretch the actual damage provision to cover attorney fees
as well, at least those directly related to the RESPA issues. See
12 U.S.C. § 2605(f)(3) (prevailing plaintiﬀs can collect attorney
fees). Such a finding would render § 2605(f)(3) superfluous,
which is, all other things equal, a result courts generally try to
avoid. TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“cardinal
principle of statutory construction” is that “no clause,
sentence, or word shall be superfluous”).7 Accordingly, Mr.


     7There are good reasons not to rely too heavily on the canon against
surplusage. See Matthew R. Christiansen & William N. Eskridge, Jr., Con-
gressional Overrides of Supreme Court Statutory Interpretation Decisions,
1967–2011, 92 Tex. L. Rev. 1317, 1448, 1469 (2014) (citing evidence that
“repetition (i.e., surplusage) is typically what supporting institutions and
groups want from the legislative process,” so the canon against surplus-
age is “antidemocratic in a serious way”); William N. Eskridge, Jr., The
New Textualism and Normative Canons, 113 Colum. L. Rev. 531, 579 (2013)
(“[T]he rule against surplusage … is especially problematic because the
legislative process operates under the opposite assumption and so that
canon will often thwart legislative deals rather than enforce them.”); Brett
M. Kavanaugh, The Courts and the Administrative State, 64 Case W. Res. L.
Rev. 711, 718 (2014) (“[M]embers of Congress often want to be redundant
[because] they want to ‘make doubly sure,’” so courts should be more
careful in applying canon); Richard A. Posner, Statutory Interpretation— in
the Classroom and in the Courtroom, 50 U. Chi. L. Rev. 800, 812 (1983) (“[A]
No. 18-1564                                                                17

Moore has failed to show that he suﬀered out-of-pocket
expenses as a result of any alleged RESPA violation by Wells
Fargo.
    B. Damages for Emotional Distress
    Mr. Moore also claims damages under RESPA for emo-
tional distress. We have held that emotional distress can sup-
port a claim for damages under RESPA. Catalan, 629 F.3d at
696. To survive a motion for summary judgment on the issue,
the plaintiﬀ must oﬀer evidence that the emotional distress he
suﬀered was caused by the claimed RESPA violation. Die-
drich, 839 F.3d at 593. In Diedrich, we noted that Catalan does
not specify “what amount of evidence is suﬃcient to link an
injury to a mortgage company’s failure to respond properly
to a qualified request for information.” Id. We held in Diedrich
that a statement merely alleging that the servicer injured the
plaintiﬀs because of everything the plaintiﬀs had endured
throughout the course of litigation was insuﬃcient. Id.
    In Catalan, we reversed summary judgment for the de-
fendants partially on the ground that there was dispute of ma-
terial fact as to the plaintiﬀs’ allegations of emotional distress
damages resulting from the defendant’s egregious RESPA vi-
olations. 629 F.3d at 696. The plaintiﬀs in Catalan were actually
making their mortgage payments. The RESPA violations were
the source of their stress about the prospective loss of their


statute that is the product of compromise may contain redundant lan-
guage as a by-product of the strains of the negotiating process.”). Those
criticisms carry less weight in a case like this one, however, where the stat-
ute specifically authorizes a fee award for a prevailing plaintiff, separately
from the provision for damages, as is so common among fee-shifting stat-
utes.
18                                                No. 18-1564

home. Id. Medical records reflected one of the plaintiﬀs was
suﬀering from increased stress due to her “house situation,”
and the plaintiﬀs “described their emotional turmoil in rea-
sonable detail and explained what they believe to be the
source of that turmoil.” Id. One plaintiﬀ in Catalan testified
that she suﬀered from loss of sleep, headaches, sadness, shak-
iness, nervousness, and other signs of depression that she at-
tributed to being ignored by the defendants. Her husband tes-
tified that he felt useless when watching his wife cry every
day due to the situation and his inability to console her made
him feel helpless. This testimony was suﬃcient to preclude
summary judgment as these non-conclusory statements were
made with personal knowledge.
    Here, Mr. Moore alleges in his complaint that he suﬀered
emotional distress because he had to fear “losing their home
[without knowing] whether the lender has a right to [fore-
close]” and had to worry that “their home will be sold im-
properly or illegally.” In his brief, Mr. Moore also states he
had to “break the news to his wife that they were unsuccessful
in state court and would have to file bankruptcy.” He further
claimed in his aﬃdavit in response to defendant’s motion for
summary judgment that after the judge refused to reopen the
state court case, he “began to worry that we would lose our
house … and I was substantially emotionally disturbed. I had
trouble controlling my breathing and had headaches, and be-
came extremely upset when I had to relay to my wife what
had happened.” This is simply not enough to show damages
caused by any RESPA violation.
   To be clear, we recognize that the prospective and even
imminent loss of a home can be highly stressful. The problem
here is that Mr. Moore’s stress had essentially nothing to do
No. 18-1564                                                   19

with any arguable RESPA violations. The obvious sources of
his stress were the facts that he was not able to make timely
payments toward his mortgage, that the lender had won a
judgment of foreclosure, and that sale and eviction were
imminent.
    Mr. Moore directly links his headaches and breathing
trouble to the state court’s decision not to reopen the 2012
foreclosure case. He argues that having all the information he
requested from Wells Fargo would have given him a greater
chance of success in state court and that appearing in the state
court’s November 2016 hearing without this information
caused him emotional distress. This theory is too attenuated;
it relies too much on speculation about what a state court
might have done under other, unknowable circumstances, to
qualify as actual harm under RESPA. See Perron on behalf of
Jackson v. J.P. Morgan Chase Bank, N.A., 845 F.3d 852, 858 (7th
Cir. 2017) (alleged harm from RESPA violation must not be
“too attenuated from the alleged violation.”). RESPA was not
intended to give people who cannot pay their mortgages the
means to engage in burdensome fishing expeditions in the
hope of somehow passing the blame for their foreclosure onto
the mortgage servicers in state court.
    There is no need to prove the emotional distress was
caused solely by the alleged RESPA violation. But nothing here
suggests that the emotional distress Mr. Moore faced was
caused by anything but the foreclosure, which occurred four
years earlier. Likewise, having to tell his wife that they had to
sell their house and file for bankruptcy are traceable back only
to the 2012 judgment of foreclosure, not to any alleged RESPA
violation in 2016. The district court correctly found that Mr.
20                                                    No. 18-1564

Moore failed to provide evidence of actual injury suﬃcient to
survive summary judgment on his RESPA claims.
V. Wisconsin Law Claims Under Section 224.77
    Finally, the district court correctly granted summary judg-
ment on the state-law claims under § 224.77. In addition to
prohibiting servicers from acting improperly and operating in
an incompetent manner, § 224.77 “essentially points back to
the alleged RESPA violation” and does not expand the ser-
vicer’s liability. Diedrich, 839 F.3d at 587. In this case, most of
Mr. Moore’s claims under § 224.77 are barred by the Rooker-
Feldman doctrine.
    “The Rooker-Feldman doctrine prevents lower federal
courts from exercising jurisdiction over cases brought by
state-court losers challenging state-court judgments rendered
before the district court proceedings commenced.” Mains v.
Citibank, N.A., 852 F.3d 669, 675 (7th Cir. 2017). Especially rel-
evant here, Rooker-Feldman bars claims that could have been
argued in state court. D.C. Court of Appeals v. Feldman, 460 U.S.
462, 482 n.16 (1983); Jakupovic v. Curran, 850 F.3d 898, 902 (7th
Cir. 2017) (whether a claim that could have been brought in
state court is barred under Rooker-Feldman “hinges on
whether the federal claim alleges that the injury was caused
by the state court judgment, or alternatively, whether the fed-
eral claim alleges an independent prior injury that the state
court failed to remedy.”).
    Mr. Moore’s never-say-die attitude is impressive, but there
are limits, and Rooker-Feldman is one of them. Mains, 852 F.3d
at 677 (Rooker-Feldman barred RESPA claim in federal court
because the “claims could be sustained only by disregarding
or eﬀectively vacating the state [court’s] judgment of
No. 18-1564                                                              21

foreclosure.”); see Shuput v. Lauer, 109 Wis. 2d 164, 325
N.W.2d 321, 326 (1982) (Wisconsin judgment of foreclosure is
final for purposes of appeal before sheriﬀ’s sale). Mr. Moore
argues that the 2011 modification was unjust, the foreclosure
was entered on flawed grounds, the foreclosure amount was
incorrect, and the state court should have reopened his case.
None of these arguments belong in federal court.
    Mr. Moore insists he can bring these claims before us be-
cause he seeks damages rather than reconsideration of the
state court decision, but that assertion denies the substance of
what he actually seeks in federal court. To find in favor of Mr.
Moore, we would be required to contradict directly the state
court’s decisions by finding that Deutsche Bank was not enti-
tled to the final judgment of foreclosure. This we simply can-
not do.8




    8  Mr. Moore argues that Rooker-Feldman should not apply because
Wells Fargo was not a party in the state court action. That argument does
not change the fact that a judgment in favor of the petitioner would over-
rule the state court’s decision, and Mr. Moore’s state-court complaint con-
cedes Wells Fargo was in privity with Deutsche Bank: “Wells Fargo was
at all times acting with the express or implied approval and direction of
[Deutsche Bank].” Mr. Moore’s action would alternatively be barred un-
der claim preclusion. See Berry v. Wells Fargo Bank, N.A., 865 F.3d 880, 883
(7th Cir. 2017) (finding petitioner’s claim against mortgage servicer was
barred under claim preclusion because servicer was in privity with mort-
gager); see also Lewis v. Citibank, N.A., 179 F. Supp. 3d 458, 463 (E.D. Pa.
2016) (claim against servicer was barred because servicer was in privity
with mortgagor and “res judicata also precludes claims that were not actu-
ally litigated, but that could have been litigated, during the previous pro-
ceedings.”).
22                                                    No. 18-1564

    Even if Mr. Moore’s claims were not barred under Rooker-
Feldman, Wisconsin law would preclude us from ruling in his
favor. In A.B.C.G. Enterprises, Inc. v. First Bank Southeast, N.A.,
the Wisconsin Supreme Court held ABCG could not bring
counterclaims alleging the mortgagee was really to blame for
the conditions leading to its foreclosure after the judgment
was already entered because “a favorable judgment for ABCG
in this action would nullify the prior foreclosure.” 184 Wis. 2d
465, 515 N.W.2d 904, 909–910 (1994). Even though ABCG was
asking for damages rather than the overruling of the foreclo-
sure decision, the court explained that “judgment in favor of
ABCG would … directly undermine the original default judg-
ment in which the court held that under the circumstances,
foreclosure was proper.” Id. at 911. Similarly here, federal
courts could not award Mr. Moore damages without making
findings that would directly undermine the state court’s fore-
closure judgment.
   Mr. Moore’s assertion that his attorney fees constitute ac-
tual harm under § 224.77 fails for the same reasons explained
above under RESPA. See also In re Lofton, 569 B.R. 747, 754
(Bankr. W.D. Wis. 2017) (rejecting argument that attorney fees
constitute actual damages under § 224.77 because “costs, ex-
penses, and reasonable attorney fees … are in addition to and
do not constitute actual damages … Merely having an attor-
ney make phone calls or file suit does not suﬃce as harm war-
ranting actual damages”).
  The judgment of the district court dismissing this action is
AFFIRMED as to Terrence Moore on the merits and as to Dixie
Moore for lack of standing.